 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT C. WILLIAMS,                             Case No.: 1:17-cv-00917-JLT (PC)
12                       Plaintiff,                   ORDER DENYING PLAINTIFF’S MOTION
                                                      FOR PRETRIAL SCHEDULING ORDER
13           v.
                                                      (Doc. 44)
14    RUBEN CASANOVA, et al.,
15                       Defendants.
16

17          Plaintiff requests that the Court “conclude … discovery” and issue an order setting pretrial
18   and trial dates. (See Doc. 44 at 2.) The Court notes that the discovery cutoff date has already
19   passed, (see Doc. 41), but the dispositive motion deadline is not until January 29, 2020, (Doc. 37).
20   Accordingly, the Court DENIES Plaintiff’s motion for a pretrial scheduling order as premature.
21   The Court will not issue such an order until after it rules on any dispositive motions filed before
22   the deadline, assuming no motions dispose of this matter.
23
     IT IS SO ORDERED.
24

25      Dated:     January 7, 2020                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
